Concurring Opinion by
Montgomery, J.:
I join in the result reached by the majority only because I feel bound by the ruling in Commonwealth ex rel. Ebel v. King, 162 Pa. Superior Ct. 533, 58 A. 2d 484, to the effect that a mere stranger or volunteer who is in no way entitled to the custody of, or responsible for the welfare of a child, has no right to a writ of habeas corpus for custody of the child.
Some question on this point may be inferred from the majority opinion in Commonwealth ex rel. Children’s Aid Society, Guardian v. Gard, 362 Pa. 85, 66 A. 2d 300, wherein such a person was recognized as a proper appellant and given custody. Justice Patterson discusses this in his dissent in that case. However, since it is not sufficiently clear that it was in*49tended by the majority in the Gard case to overrule Ebel v. King on this point, I shall respect the ruling of the latter and concur.